Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-14, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al., U.S. Patent Application Publication No. 2010/0240804 for the reasons outlined previously.
	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al, U.S. Patent Application Publication No. 2010/0240804 in view of the abstract published in the Abstracts
of Papers, 250 ACS National Meeting and Exposition, Boston, MA, United States, Aug 16-20, 2015
entitled "Exfoliated Boron Nitride Polymer Compositions by a Solvent Trapping Technique" and
authored by Chapman et al.
Response to Arguments/Declaration
	As an initial matter, Applicant contends that the mechanism proposed by the Examiner by which an alumina-filled polyimide composite is realized is not only not supported by the reference, but is incorrect.  It is conceded that the former is true but the Examiner challenges the Applicants’ assertion that it is somehow chemically incorrect.  In their September 20, 2021 response at the paragraph bridging pages 9 and 10, Applicant noted that Irwin’s method involved reaction of the alumina nanoparticles with polyamic acid (“nanoparticles undergo polymerization”).  The Examiner interpreted this as being an implication being that the product(s) taught by Irwin are not composites comprising a polyimide and alumina particles, but instead a product where the alumina particles remain covalently bound in the final product.  The Examiner put forth the mechanism only to establish that, in the course of the polyamic acid having alumina particles bound thereto being converted to a polyimide, the amide nitrogen atom would displace the alumina previously bound via an esterification of alumina-bound hydroxyl groups.  Thus, it would be unbonded in the final product and merely exist as a blend of polymer and discrete alumina particles.  The Examiner seeks specific input from Applicant as to where the inaccuracies lie.  Arguendo, it is interesting that the subject matter of point 11 in the Declaration received February 9, 2022 seems to acknowledge that the products disclosed by Irwin are, in fact, mere admixtures/dispersions of alumina in polyimide as this would seem to run contrary to what was implied in their previous response.
	Both Applicants’ remarks and the declaration emphasize that Irwin is silent as to the creation of composites that, “defines traps having depths to define solid state hopping conduction such that conductivity of the dielectric composite exponentially increases with field strength when energy gained between the traps is comparable to the depths of the traps.”  The Examiner had expected that Applicant would appreciate by his analysis an attempt to establish those composites embraced within the teachings of Irwin that are similarly-constituted to be inherently in possession of those attributes.  That is, the Examiner first observed that a practitioner of Irwin’s invention would glean from the teachings of that disclosure polyimide composites containing comparable amounts of alumina.  The Examiner then drew from the teachings of the Advanced Energy Materials (also cited by Applicant in their prior response) teachings pertaining to the bandgap of alumina being the highest of all filler materials covered in that disclosure, even higher than that of boron nitride, which is important primarily because this is the filler incorporated in the lone exemplification of Applicants’ invention.  This was done in response to Applicants’ earlier assertion that the bandgap of the filler largely dictates that of the composite wherein it represents the discontinuous phase.  Applicants’ prior remarks- see the passage bridging pages 10 and 11 of their September 20, 2021 response- reflect that it is the selection of high bandgap fillers, such as alumina, that lend to the formation of high bandgap composites.  That same passage references the traps formed due to the inclusion of the dielectric filler.
	Page 5 of that same document says that the hopping distance d measured in a polyimide-alumina composite was the smallest of the 5 materials measured, including unfilled polyimide.  This lowest magnitude hopping distance is correlated with an increase in trap depth.  These teachings together are believed to be supportive of the Examiner’s tacit assertion that the composites taught by Irwin are inherently in possession of the claimed property spelled out in the final 5 lines of claim 1.  Basically, the Examiner has posited that, because Irwin describes comparably-constituted compositions, and the Advanced Energy Materials article appears to indicate that they are, in fact, high bandgap materials contrary to Applicants’ unsubstantiated contention, they will inherently be in possession of the claimed traps.
	Of course, a theme permeating Applicants’ response is that it is not the judicious selection of materials, and in relative amounts, alone that enables a practitioner of Applicants’ invention to produce composites featuring the claimed traps.  Rather, the process by which they are prepared is also key.  Applicant maintains that their materials/composites are different in terms of structure and “configuration”, and therefore have different properties, than those outlined in Irwin.  While it is appreciated that Irwin mentions initially reacting alumina with the host polymer whereas the instant method as defined by the Specification discloses mere admixing in conventional mixing apparatus, the Examiner submits that both methods yield a polyimide polymer containing discrete alumina particles, though some measure of aggregation/agglomeration cannot be discounted in either.  (Uniform mixing is assumed in both and is a reasonable assumption because neither the reference nor the Specification seem to desire a concentration gradient of the filler material.)  Paragraph 11 of Applicants’ declaration, likewise, explicitly acknowledges that Irwin teaches homogeneous dispersions of alumina in polyimides.  Is Applicant actually suggesting that their method produces something other than a homogeneous dispersions of alumina in a polymer, of which polyimide is one embodiment (claim 2)?  

 	The Examiner confesses to not fully understanding the meaningfulness of the plot depicted in paragraph 14 of the declaration.  How precisely are discharged energy density, where energy density is understood to be the amount of energy that can be stored per unit volume, correlated with conductivity when energy gained between the traps is comparable to the depths of the traps.  The significance of a plot of a discharged energy density against electric field not giving a curve suggesting an exponential change is unclear as these would seem to be different parameters.
	An earnest attempt has been made to try and correlate teachings of the references cited in building a case for inherency while responding to Applicants’ general allegations that his reasoning is deficient.  If there are holes in the Examiner’s understanding that are revealed by the analysis herein, Applicant is strongly encouraged to explain directly which statements are erroneous, and why.  Applicants’ representative might also consider scheduling an interview, involving one or more of the named inventors if it would be more constructive, so as to better advance this prosecution.
Allowable Subject Matter
Claims 4, 15, 19, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 16, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765